IN THE SUPREME COURT OF PENNSYLVANIA


 IN RE:                                    : NO. 914
                                           :
 APPOINTMENT TO THE                        : SUPREME COURT RULES DOCKET
 PENNSYLVANIA BOARD OF LAW                 :
 EXAMINERS                                 :



                                        ORDER


       AND NOW, this 13th day of June, 2022, Robert L. Sachs, Jr., Esquire, Philadelphia,

is hereby appointed as a member of the Pennsylvania Board of Law Examiners for a term

expiring April 1, 2025.